IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


VINCENT C. MCGEE,                         : No. 147 MM 2015
                                          :
                   Petitioner             :
                                          :
                                          :
            v.                            :
                                          :
                                          :
JOHN E. WETZEL, SECRETARY OF              :
CORRECTIONS; STACY P. MILLER,             :
ESQ.; CENTRE COUNTY DISTRICT              :
ATTORNEY'S OFFICE,                        :
                                          :
                   Respondents            :


                                     ORDER



PER CURIAM

      AND NOW, this 17th day of November, 2015, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Habeas Corpus is DENIED.